DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Information Disclosure Statement
The information disclosure statement submitted on July 23, 2021 and February 15, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly the information disclosure statement is being considered by the examiner, except where lined through.








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,547,935 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
Patented claim 1 recites a method of processing respective audio signals from a plurality of unidirectional microphone cartridges into an audio output signal corresponding to a toroidal polar pattern, using a processor which perform the feature of summing the delayed first bidirectional pattern signal and the phase shifted second bidirectional pattern signal to produce the audio output signal, using the processor.     
The pending claim 1 recites a method of processing audio signals from a plurality of microphone cartridges into an audio output signal which perform the similar feature of summing the delayed first pattern signal and the phase shifted second pattern signal to produce a toroidal audio output signal.
The difference between the two claims is that the pending claim 1 recites “to produce a toroidal audio output signal.” Which is found in the preamble of the patent claim 1, to perform the claimed feature.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the limitations of patenting claim 1 preamble to arrive at the pending claim 1 limitations.  

Pending claims 22-40 have similar limitations comparing the patented claims 1-20 as shown on the table below.

				
Pending claims
Patented claims
21. A method of processing audio signals from a plurality of microphone cartridges into an audio output signal, the method comprising: receiving, by a processor, an audio signal from each of a plurality of microphone cartridges, wherein the plurality of microphone cartridges are adjacent to one another; delaying a first pattern signal to produce a delayed first pattern signal, wherein the first pattern signal is produced based on the audio signals of the plurality of microphone cartridges; phase shifting a second pattern signal to produce a phase shifted second pattern signal, wherein the second pattern signal is produced based on the audio signals of the plurality of microphone cartridges; and summing the delayed first pattern signal and the phase shifted second pattern signal to produce a toroidal audio output signal.
22. The method of claim 21, wherein the plurality of microphone cartridges comprises at least one unidirectional microphone cartridge.
23. The method of claim 21, wherein the first pattern signal comprises a first bidirectional pattern signal and the second pattern signal comprises a second bidirectional pattern signal.
24. The method of claim 21, wherein phase shifting the second pattern signal comprises phase shifting the second pattern signal by 90 degrees to produce the phase shifted second pattern signal.
25. The method of claim 21, further comprising transmitting the toroidal audio output signal.
26. The method of claim 21, wherein a center axis of each of the plurality of microphone cartridges is offset from one another.
27. The method of claim 21, wherein a center axis of each of the plurality of microphone cartridges is offset from a center of a housing.
28. The method of claim 21, wherein at least a portion of a rear port of each of the plurality of microphone cartridges is immediately adjacent to and faces at least a portion of a side of another of the plurality of microphone cartridges.
29. The method of claim 21, wherein a center axis of each of the plurality of microphone cartridges is generally perpendicular to one another.
30. A method of processing audio signals from a plurality of microphone cartridges into an audio output signal, the method comprising: receiving, by a processor, an audio signal from each of a plurality of microphone cartridges, wherein the plurality of microphone cartridges are offset from one another; delaying a first pattern signal to produce a delayed first pattern signal, wherein the first pattern signal is produced based on the audio signals of the plurality of microphone cartridges; phase shifting a second pattern signal to produce a phase shifted second pattern signal, wherein the second pattern signal is produced based on the audio signals of the plurality of microphone cartridges; and summing the delayed first pattern signal and the phase shifted second pattern signal to produce a toroidal audio output signal.
31. The method of claim 30, wherein the plurality of microphone cartridges comprises at least one unidirectional microphone cartridge.
32. The method of claim 30, wherein the first pattern signal comprises a first bidirectional pattern signal and the second pattern signal comprises a second bidirectional pattern signal.
33. The method of claim 30, wherein phase shifting the second pattern signal comprises phase shifting the second pattern signal by 90 degrees to produce the phase shifted second pattern signal.
34. The method of claim 30, further comprising low cut filtering the toroidal audio output signal to produce a filtered toroidal audio output signal.
35. The method of claim 30, wherein a center axis of each of the plurality of microphone cartridges is offset from one another.
36. The method of claim 30, wherein a center axis of each of the plurality of microphone cartridges is offset from a center of a housing.
37. The method of claim 30, wherein at least a portion of a rear port of each of the plurality of microphone cartridges is immediately adjacent to and faces at least a portion of a side of another of the plurality of microphone cartridges.
38. The method of claim 30, wherein a center axis of each of the plurality of microphone cartridges is generally perpendicular to one another.
39. The method of claim 30, further comprising transmitting the toroidal audio output signal.
40. A microphone, comprising: a plurality of microphone cartridges, wherein each of the plurality of microphone cartridges is adjacent to one another; and a processor in communication with the plurality of microphone cartridges, the processor configured to generate a toroidal audio output signal from the audio signal of each of the plurality of microphone cartridges by: delaying a first pattern signal to produce a delayed first pattern signal, the first pattern signal produced based on the audio signals of the plurality of microphone cartridges; phase shifting a second pattern signal to produce a phase shifted second pattern signal, the second pattern signal produced based on the audio signals of the plurality of microphone cartridges; and summing the delayed first pattern signal and the phase shifted second pattern signal to produce the toroidal audio output signal.


1. A method of processing respective audio signals from a plurality of unidirectional microphone cartridges into an audio output signal corresponding to a toroidal polar pattern, using a processor, the method comprising: receiving an audio signal at the processor from each of the plurality of unidirectional microphone cartridges, wherein the plurality of unidirectional microphone cartridges are immediately adjacent to one another; delaying a first bidirectional pattern signal to produce a delayed first bidirectional pattern signal, using the processor, wherein the first bidirectional pattern signal is produced based on the audio signals of the plurality of unidirectional microphone cartridges; phase shifting a second bidirectional pattern signal by 90 degrees to produce a phase shifted second bidirectional pattern signal, using the processor, wherein the second bidirectional pattern signal is produced based on the audio signals of the plurality of unidirectional microphone cartridges; and summing the delayed first bidirectional pattern signal and the phase shifted second bidirectional pattern signal to produce the audio output signal, using the processor.
2. The method of claim 1, further comprising low cut filtering the audio output signal to produce a filtered audio output signal corresponding to the toroidal polar pattern, using the processor.
3. The method of claim 1, wherein a center axis of each of the plurality of unidirectional microphone cartridges is offset from one another.
4. The method of claim 1, wherein the plurality of unidirectional microphone cartridges are disposed within a housing of a microphone.
5. The method of claim 4, further comprising activating a visual indicator on the housing to indicate the toroidal polar pattern, using the processor.
6. The method of claim 4, wherein a center axis of each of the plurality of unidirectional microphone cartridges is offset from a center of the housing.
7. The method of claim 1, wherein at least a portion of a rear port of each of the plurality of unidirectional microphone cartridges is immediately adjacent to and faces at least a portion of a side of another of the plurality of unidirectional microphone cartridges.
8. The method of claim 1, wherein a center axis of each of the plurality of unidirectional microphone cartridges is generally perpendicular to one another.
9. The method of claim 1, wherein each of the plurality of unidirectional microphone cartridges comprises an electret condenser microphone cartridge with a cardioid polar pattern.
10. A microphone, comprising: a plurality of unidirectional microphone cartridges, wherein the plurality of unidirectional microphone cartridges are immediately adjacent to one another; and a processor in communication with the plurality of unidirectional microphone cartridges, the processor configured to generate an audio output signal corresponding to a toroidal polar pattern from the audio signal of each of the plurality of unidirectional microphone cartridges by: delaying a first bidirectional pattern signal to produce a delayed first bidirectional pattern signal, the first bidirectional pattern signal produced based on the audio signals of the plurality of microphone cartridges; phase shifting a second bidirectional pattern signal by 90 degrees to produce a phase shifted second bidirectional pattern signal, the second bidirectional pattern signal produced based on the audio signals of the plurality of microphone cartridges; and summing the delayed first bidirectional pattern signal and the phase shifted second bidirectional pattern signal to produce the audio output signal.
11. The microphone of claim 10, wherein the processor is further configured to generate the audio output signal by low cut filtering the audio output signal to produce a filtered audio output signal corresponding to the toroidal polar pattern.
12. The microphone of claim 10, wherein a center axis of each of the plurality of unidirectional microphone cartridges is offset from one another.
13. The microphone of claim 10, further comprising a housing and wherein the plurality of unidirectional microphone cartridges are disposed within the housing.
14. The microphone of claim 13, further comprising a visual indicator on the housing and wherein the processor is further configured to activate the visual indicator to indicate the toroidal polar pattern.
15. The microphone of claim 13, wherein a center axis of each of the plurality of unidirectional microphone cartridges is offset from a center of the housing.
16. The microphone of claim 10, wherein at least a portion of a rear port of each of the plurality of unidirectional microphone cartridges is immediately adjacent to and faces at least a portion of a side of another of the plurality of unidirectional microphone cartridges.
17. The microphone of claim 10, wherein a center axis of each of the plurality of unidirectional microphone cartridges is generally perpendicular to one another.
18. The microphone of claim 10, wherein each of the plurality of unidirectional microphone cartridges comprises an electret condenser microphone cartridge with a cardioid polar pattern.
19. The microphone of claim 10, wherein the processor is further configured to: receive a setting denoting the toroidal polar pattern; and generate the audio output signal by generating the audio output signal corresponding to the toroidal pattern, based on the setting.
20. A method of processing respective audio signals from a plurality of unidirectional microphone cartridges into an audio output signal corresponding to a toroidal polar pattern, using a processor, the method comprising: receiving an audio signal at the processor from each of the plurality of unidirectional microphone cartridges, wherein the plurality of unidirectional microphone cartridges are immediately adjacent to one another and wherein a center axis of each of the plurality of unidirectional microphone cartridges is offset from the center axis of at least one other of the plurality of unidirectional microphone cartridges; delaying a first bidirectional pattern signal to produce a delayed first bidirectional pattern signal, using the processor, wherein the first bidirectional pattern signal is produced based on the audio signals of the plurality of unidirectional microphone cartridges; phase shifting a second bidirectional pattern signal by 90 degrees to produce a phase shifted second bidirectional pattern signal, using the processor, wherein the second bidirectional pattern signal is produced based on the audio signals of the plurality of unidirectional microphone cartridges; and summing the delayed first bidirectional pattern signal and the phase shifted second bidirectional pattern signal to produce the audio output signal, using the processor.
 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                    December 14, 2022